 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     BOARDS OF TRUSTEES OF THE              )
 8   LOCAL 191 I.B.E.W. HEALTH AND          )
     WELFARE TRUST FUND, et al.,            )                Case No. MC19-0085RSL
 9                                          )
                           Plaintiffs,      )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   DBE ELECTRIC, INC.,                    )                GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     JP MORGAN CHASE BANK, N.A.,            )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, DBE Electric, Inc., has a substantial
18
     nonexempt interest and which may be in the possession, custody, or control of the garnishee, JP
19
     Morgan Chase Bank, N.A. The Court having reviewed the record in this matter, it is hereby
20
     ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-4) submitted
21
     by plaintiffs’ counsel on July 24, 2019.
22
23          Dated this 20th day of August, 2019.
24                                              A
25                                              Robert S. Lasnik
                                                United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
